Citation Nr: 1403708	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-28 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability, to include right knee cartilage damage. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to November 1963 and from May 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic right knee disorder was not shown in service, degenerative joint disease of the right knee was not diagnosed until many years after service, and the preponderance of the evidence fails to establish that the Veteran's diagnosed degenerative joint disease of the right knee is related to service or to an incident of service origin, to include in-service parachute jumps.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2008.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records with the claims file.  
Statements from the Veteran and his representative were also considered.  The Board acknowledges that the Veteran requested the VA obtain additional documentation after the prior Board remand.  This included VA treatment records dating back to 2007 from the Lake City VAMC and private medical records dating back to 1998.  These records were previously associated with the claims file and have been reviewed by the Board.  Neither the Veteran nor his representative has identified any outstanding evidence that has not otherwise been obtained.  

The Veteran underwent a VA examination in April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the requested examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the reports and provided pertinent information to include an etiological opinion, complete with rationale, the Board finds that such examination and opinion are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In November 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, and ordered that the Veteran be asked to provide information regarding any additional medical records regarding his right knee disability and that the Veteran be scheduled for an appropriate VA examination to determine the nature and etiology of any right knee disability.  The record reflects that additional medical records were obtained and that the Veteran underwent a VA examination in April 2012.  The Board is satisfied there has been substantial compliance with the November 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided an opportunity to set forth his contentions during a hearing, which he declined.

 In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis, to include degenerative joint disease, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.   38 C.F.R. § 3.303(d).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The report of an April 2012 VA examination diagnosed the Veteran as having degenerative joint disease in his right knee with meniscus tears status post arthroscopies.  The requirements for Shedden element (1) have therefore been met.  

Concerning evidence of in-service incurrence of an injury, service treatment records are absent of treatment sought specifically for a right knee disability.  The records do show that the Veteran was treated for left knee pain in April 1967 but x-ray findings were "normal."  Additionally, he was treated in May 1967 for "knee pain" and September 1967 for "left knee injured...in jump school 5 mos ago."  However, considering the Veteran's statements concerning his in-service parachute jumps and his documented Parachute Badge (see DD Form 214), the stresses, strains, and trauma to the knees from the Veteran's parachute jumps is conceded.  38 U.S.C.A. § 1154(a).  The requirements for Shedden element (2), in service incurrence, have been met.  

Turning to the crucial element (3) of Shedden, the Board finds that the totality of evidence is against the finding that the Veteran's current right knee disability is connected to active service.  

First, as indicated, service treatment records are negative for complaints, treatment, or diagnosis of a right knee disability.  There is also no evidence of any diagnosed right knee arthritic condition (or of any complaints) within one year of service.  Such tends to service as negative evidence against a finding of direct service connection (38 C.F.R. § 3.309(a)) and presumptive service connection provisions for a chronic disease (38 C.F.R. § 3.309(a)).  

The Veteran does not necessarily argue the contrary.  Instead, he contends that he "did 5 jumps at jump school" and then a minimum of 9 other jumps to maintain his qualifications.  He states that he "originally hurt [his] knee while at Parachute [training]" but "all of the jumps contributed to the present condition of [his] knee." He says the trauma related to his multiple parachute jumps, that he experienced pain in service, and that he later developed knee disability.

During his April 2012 VA examination, the Veteran stated that in 1967, he "was going through paratrooper training and [he] injured [his] knee."  He stated that after training, he made "a few jumps out of planes for a while...and ever since it has bothered [him] on and off where [he] can hardly get to walk on it."  He also told the examiner that in 1998 "it just got so bad after 3 or 4 months I finally got to the doctor."  A physical examination was conducted along with a review of the complete record.

After the foregoing examination was completed, the examiner opined that the Veteran's right knee disability "is less likely as not (less than 50/50 probability) causally related to active military service, to include documented in-service treatment for knee pain and parachute training."  The examiner explained that the service treatment records consistently show treatment for left knee pain in service and "[t]here is no documentation of RIGHT sided knee injury/complaints."  He went on to note that medical records showing right knee pain begin about 29 years after service.  Additionally, the Veteran "denied any left knee symptoms after active duty, indicating that the left knee incidents documented in STR were acute/transient mild strains which resolved."  This is further demonstrated by the separation examination and report of medical history, which are silent for knee conditions.  The examiner found that if the trauma sustained in service "did not result in continuous, ongoing left knee condition after separation," then it was even less likely that "the same activities in active duty would be the cause of right knee meniscus tears so many years after separation without any prior symptoms during active duty."  He pointed to "occupational stresses, daily stresses, and aging factors" as possible, more likely causes of the right knee disability.     

The Board finds the opinion of the April 2012 VA examiner particularly probative evidence against a nexus, as the opinion was based on a review of the evidence in the claims folder, a history provided by the Veteran, and a personal examination.  The opinion was also supported by a clear rationale based on the evidence.  There is no competent medical opinion to the contrary.  

The only evidence of a nexus between the current right knee disability and military service submitted by the Veteran is his own lay contention.  In this regard, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, degenerative joint disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative joint disease is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a radiological studies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of knee pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current degenerative joint disease of the right knee, diagnosed several years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His contentions are also outweighed by the VA examiner's opinion that the current right knee disability is unlikely to be a result of military service, to include parachute jumps therein.   Further, as the examiner fully considered the report of knee pain, and still concluded that there was no association with his right knee degenerative joint disease and service, the Veteran's assertion of continuity of symptomatology is outweighed by the examiner's negative conclusion.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran's claims fail on that basis and the benefits sought on appeal are denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right knee disability, to include right knee cartilage damage, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


